 

Exhibit 10.1

 

PolarityTE Separation, Transition and Release of Claims Agreement

 

THIS SEPARATION, TRANSITION AND RELEASE OF CLAIMS AGREEMENT (the “Agreement”) is
entered into as of the 31st day of March 2020 (the “Transition Date”) by and
between Paul E. Mann (the “Employee”); and PolarityTE, Inc., a Delaware
corporation, and PolarityTE MD, Inc., a Nevada corporation, and subsidiary of
PolarityTE, Inc. (collectively the “Company”). Employee and the Company are
collectively referred to as the “Parties”.

 

RECITALS

 

WHEREAS, Employee has been employed as Chief Financial Officer since June 21,
2018;

 

WHEREAS, the Parties have agreed that the Executive Employment Agreement between
the Parties dated May 12, 2018, as amended June 28, 2019 (the “EEA”) is ending
as of the Transition Date and Employee will assist in the smooth transition of
his duties and responsibilities during the period (the “Transition Period”)
between the Transition Date and April 15, 2020, or such later date as the
Employee and Company shall mutually agree (the “End of Service Date”); and

 

WHEREAS, the Parties have agreed that after the End of Service Date and through
December 31, 2020, the Employee will continue to be engaged by the Company as a
consultant;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

1. Transition; End of Service; Consulting Arrangement.

 

(a) Employee hereby acknowledges his resignation, as of the Transition Date,
from the role of Chief Financial Officer, and from any and all offices,
appointments and memberships that Employee held with or on the boards of
directors, boards of managers and other governing boards or bodies of the
Company and each of its affiliates. As of the Transition Date, Employee
transitions to the role of a non-executive employee of the Company. Employee
shall cooperate with the Company and each of its affiliates and do all acts and
execute all additional documents, if and to the extent required, that may be
reasonably requested by the Company to confirm Employee’s resignation from any
and all offices, appointments and memberships that Employee holds with the
Company and each of its affiliates.

 

(i) The Company agrees to continue to employ Employee, and Employee agrees to
continue in the employ of the Company, pursuant to the terms of this Agreement
during the Transition Period.

 

(ii) During the Transition Period, Employee agrees to assist with the transition
of Finance Department functions and matters to the new chief financial officer,
transition finance and investment banking opportunities and relationships to the
President of the Company, and such additional duties and services to which the
Parties mutually agree upon from time to time. In providing the services under
this Agreement, Employee shall be a non-executive employee of the Company and as
such shall have no authority to bind the Company or its affiliates to any
agreement or obligation of any type or nature. Employee shall act in accordance
with such status and not hold himself out as an officer of the Company or any
affiliate.

 

 

 

 

(iii) During the Transition Period Employee will devote the requisite business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the Parties acknowledge and agree
that Employee may (A) engage in and manage Employee’s personal investments, and
(B) pursue and engage in new business and employment opportunities; provided,
that in doing so Employee does not violate any non-disclosure or confidentiality
obligations that apply to Employee as contemplated by Section 6 of this
Agreement.

 

(b) Unless this Agreement is earlier terminated, Employee acknowledges that his
last working day with the Company as a full-time employee will be the End of
Service Date. Employee shall receive regular salary through the end of the End
of Service Date (or last day of service, if earlier) payable in accordance with
the Company’s customary payroll practices, less applicable statutory deductions
and tax withholdings. Employee shall be entitled to continue to receive his
existing medical and other insurance benefits (at the same cost to Employee)
through the end of April 2020. Employee may thereafter elect to continue
healthcare coverage at Employee’s expense in accordance with the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
COBRA.

 

(c) Beginning April 16, 2020 and continuing through the earlier of the date
Employee commences employment with another person and December 31, 2020 (the
“Consulting Period”) the Employee shall provide to the Company as requested by
the Company, but not to exceed 10 hours of service per month, consulting
services to the Company on finance and related business matters. In
consideration for such services, the Company will pay to Employee in arrears a
consulting fee of $1,000 per calendar month (prorated for any portion of a
calendar month of service), which shall be paid within 10 days following the end
of each calendar month. Employee shall act at all times during the Consulting
Period as an independent contractor as that term is defined in the Internal
Revenue Code of 1986, as amended, with respect to the Company, and not as an
employee, partner, agent or co-venturer of or with the Company. Except as set
forth herein, PolarityTE shall neither have nor exercise control or direction
whatsoever over the services of Employee during the Consulting Period, and
Employee shall neither have nor exercise any control or direction whatsoever
over the employees, agents or subcontractors hired by the Company. The Company
will make no deductions from any of the payments due to Employee under this
Section 1(c) for state or federal tax purposes. Employee agrees that he shall be
personally responsible for any and all taxes and other payments due on payments
received by him form the Company under this Section 1(c).

 

 2 

 

 

2. Severance Payment and Benefits. As consideration for the Employee’s services
under Section 1(a), waiver and release of claims in Section 3, and other
post-termination obligations, the Company agrees to provide the following
benefits to which the Employee is not otherwise entitled:

 

(a) Equity Awards. As of the Transition Date all unvested stock options,
restricted stock units, and unvested restricted stock awards shall cease to
vest, except for the following:

 

(i) 65,000 restricted stock awards July 1, 2019, shall accelerate and fully vest
on May 13, 2020;

 

(ii) 67,500 restricted stock awards granted August 6, 2019, shall accelerate and
fully vest on May 15, 2020; and

 

(iii) 67,500 restricted stock awards granted August 6, 2019, shall accelerate
and fully vest on May 18, 2020.

 

The Employee shall satisfy any federal, state or local tax withholding
obligation by one of the following means: (A) tendering a cash payment for the
full amount of the federal, state or local tax withholding obligation; or (B)
full payment effected through a broker-dealer sale and remittance procedure
pursuant to which Optionee shall provide concurrent irrevocable written
instructions (I) to a brokerage firm to effect the immediate sale of a
sufficient number of the shares to be issued to generate the funds required to
cover the applicable Federal, state and local income and employment taxes
required to be withheld in connection with such issuance, and remit such funds
to the Company out of the sale proceeds available on the settlement date, and
(II) to the Company to deliver the shares to be issued directly to such
brokerage firm in order to complete the sale transaction.

 

(b) Health Benefits Payment. If this Agreement is not terminated before the End
of Service Date and Employee elects to continue healthcare coverage in
accordance with COBRA beyond April 30, 2020, Company will pay to Employee as
additional compensation one month of COBRA premiums through the date of May 31,
2020, subject to Employee’s continued coverage under the health plan during that
period.

 

(c) Full Satisfaction. The Parties acknowledge and agree that the consideration
set forth in this Section 2 is in full, final and complete settlement of any and
all claims that Employee could make in any complaint, charge, or civil action,
whether for actual, nominal, compensatory, or punitive damages (including
attorneys’ fees). Employee acknowledges that such consideration is being made as
consideration for the waivers and releases set forth in Section 3.

 

 3 

 

 

3. Release. In consideration for the payments and benefits described above and
for other good and valuable consideration, Employee hereby releases and forever
discharges the Company, as well as its affiliates and all of their respective
directors, officers, Employees, members, agents, and attorneys (the “PolarityTE
Released Parties”), of and from any and all manner of actions and causes of
action, suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have on account of his employment with the Company, the termination of his
employment with the Company, or any other fact, matter, incident, claim, injury,
event, circumstance, happening, occurrence, or thing of any kind or nature which
arose or occurred prior to the date when he executes this Agreement, including,
but not limited to, any and all claims based on breach of any implied or express
employment contract; unpaid compensation of any kind; breach of any fiduciary
duty or duty of loyalty; breach of any implied covenant of good faith and fair
dealing; negligent or intentional infliction of emotional distress; defamation;
fraud; unlawful discrimination, harassment; or retaliation based upon age, race,
sex, gender, sexual orientation, marital status, religion, national origin,
medical condition, disability, handicap, or otherwise; any and all claims
arising under arising under Title VII of the Civil Rights Act of 1964, as
amended (“Title VII”); the Utah Anti-Discrimination Act, as amended; the Equal
Pay Act of 1963, as amended (“EPA”); the Americans with Disabilities Act of
1990, as amended (“ADA”); the Family and Medical Leave Act, as amended (“FMLA”);
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); the
Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker Adjustment and
Retraining Notification Act of 1988, as amended (“WARN”); or any other federal,
state, or local law(s) or regulation(s); any and all claims for damages of any
nature, including compensatory, general, special, or punitive; and any and all
claims for costs, fees, or other expenses, including attorneys’ fees, incurred
in any of these matters. The Company also acknowledges that Employee does not
release or waive any claims, and that he retains any rights he may have, to any
vested 401(k) monies (if any) or benefits (if any), or any other benefit
entitlement that is vested as of the End of Service Date pursuant to the terms
of any Company-sponsored benefit plan governed by ERISA. Nothing contained
herein shall release the Company from its obligations set forth in this
Agreement or limit the right of the Employee to indemnification from the Company
on the terms stated in the Company’s Certificate of Incorporation, as amended,
and Bylaws, as amended. However, this general release and waiver of claims
excludes, and the Employee does not waive, release, or discharge any right to
file an administrative charge or complaint with, or testify, assist, or
participate in an investigation, hearing, or proceeding conducted by the U.S.
Securities and Exchange Commission (“SEC”), the Equal Employment Opportunity
Commission or other similar federal or state administrative agencies, although
the Employee waives any right to monetary relief related to any filed charge or
administrative complaint, with the sole exception of any right to monetary
relief to an SEC award issued to Employee pursuant to Section 922 of the Dodd
Frank Wall Street Reform and Consumer Protection Act. Employee further promises
that he will not file, instigate or participate in any proceeding or claim
against any of the PolarityTE Released Parties relating to released hereunder,
and in the event that Employee breaches this covenant he agrees to indemnify the
PolarityTE Released Parties for all damages and expenses, including attorneys’
fees, incurred by the PolarityTE Released Parties in defending, participating in
or investigating any matter or proceeding covered by this covenant.

 

4. Verification of Employment. In response to any third-party inquiry the
Company will not comment on Employee’s employment unless directed to do so by
the Employee in writing. It is the Company’s current reference policy to confirm
only the Employee’s dates of employment, job title and most recent salary upon
receipt of a reference request.

 

5. Non-Disparagement. Each of Employee and the Company hereby agrees, for
himself and itself and any other of their respective representatives while they
are acting on his or its behalf, that he and it have not and will not, directly
or indirectly, disparage, make negative statements about or act in any manner
that is intended to or does damage to the goodwill or business or personal
reputations of the other Party or their respective affiliates.

 

 4 

 

 

6. Non-Disclosure; Non-Competition; Non-Solicitation. The Employee and Company
are parties to the Proprietary Information, Invention Assignment, and
Restrictive Covenant Agreement dated June 16, 2018, and Intellectual Property
Rights Ownership Clarification and Assignment Agreement dated August 26, 2019,
true and correct copies of which are attached hereto under Exhibit A
(collectively the “IP Agreements”). The Parties hereto agree and acknowledge
that the IP Agreements are not affected by this Agreement, will continue if full
force and effect during the Consulting Period, will survive the execution and
delivery of this Agreement, and remains in full force and effect until the
expiration of the term stated therein.

 

7. Confidentiality. Employee agrees that he (including his agents and
representatives) shall keep the fact of this Agreement, including its terms,
strictly confidential, and Employee promises that neither he nor his agents or
representatives shall disclose, either directly or indirectly, any information
concerning the fact or terms of this Agreement to anyone, except that:

 

(a) Employee may disclose this Agreement to his spouse and his legal, financial
and tax advisors as may be necessary for the rendition of professional services,
each of whom must agree to be bound by the terms of this Confidentiality
provision; and

 

(b) Employee may disclose this Agreement to the extent required by law, or in an
action to enforce this Agreement or arising from the breach of alleged breach of
this Agreement.

 

By executing this Agreement, Employee represents that he has not disclosed,
either directly or indirectly, any information concerning the fact or terms of
this Agreement to anyone, except as allowed under this Section 7.

 

8. Future Cooperation. Employee agrees to reasonably cooperate with Company, its
financial and legal advisors in any pending and future claims, investigations,
administrative proceedings or lawsuits that relate to Company and for which
Employee may possess relevant knowledge or information. Any travel and
accommodation expenses incurred by the Employee as a result of such cooperation
will be reimbursed in accordance with Company’s standard policies. The Parties
agree that should Employee’s assistance be required in connection with any such
matters that the Parties will agree to reasonable compensation for such services
and schedule such cooperation at such times to not unreasonably interfere with
Employee’s future employment or service obligations.

 

9. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of Utah, exclusive of its
conflicts of laws principles. Each of the Parties hereto irrevocably submits to
the exclusive jurisdiction and venue of the federal and state courts located in
the State of Utah, County of Salt Lake, for the purposes of any suit, action, or
other proceeding arising out of this Agreement or any transaction contemplated
hereby.

 

 5 

 

 

10. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both Parties. Until such time as this Agreement has been
executed and subscribed by both Parties hereto, its terms and conditions and any
discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any Party. This Agreement
constitutes an integrated, written contract, expressing the entire agreement and
understanding between the Parties with respect to the subject matter hereof
(including survival and enforceability of the IP Agreements pursuant to Section
6, above) and supersedes any and all prior agreements and understandings, oral
or written, between the Parties.

 

11. Assignment. Neither Party has assigned or transferred any claim such Party
is releasing, nor has such Party purported to do so. If any provision in this
Agreement is found to be unenforceable, all other provisions will remain fully
enforceable. This Agreement binds, and inures to the benefit of, the Parties and
each Party’s heirs, administrators, representatives, executors, successors, and
assigns.

 

12. No Claim Filed. Employee represents that Employee has not filed any claim,
complaint, charge or lawsuit against any of the PolarityTE Released Parties with
any governmental agency or any state or federal court, and covenants not to file
any lawsuit at any time hereafter concerning any matter, claim or incident,
known or unknown, that occurred or arises out of events or omissions occurring
prior to the date of this Agreement or concerning or relating to any claim
released herein.

 

13. Binding Effect. This Agreement will be deemed binding and effective
immediately upon its execution by the Employee.

 

14. Acknowledgements. The Parties agree that:

 

(a) Each Party fully understands the significance of all of the terms and
conditions of this Agreement and has discussed them with each of their
respective independent legal counsel or has been provided with a reasonable
opportunity to do so;

 

(b) Each has had answered to his or its satisfaction any questions asked with
regard to the meaning and significance of any of the provisions of this
Agreement;

 

(c) Employee is signing this Agreement knowingly, voluntarily, and in full
settlement of all claims that existed in the past or that currently exist that
arise out of his employment with the Company or the circumstances surrounding
his resignation prior to the date when he executes this Agreement; and

 

(d) Each agrees to abide by all the terms and conditions contained herein.

 

15. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally or (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, in the manner provided for in this Section, and properly addressed as
follows:

 

 6 

 

 

If to the Company:

PolarityTE MD, Inc.

Legal Department

123 North Wright Brothers Drive

Salt Lake City, UT 84116

Legal@PolarityTE.com

 

If to Employee:

Paul E. Mann

XXXXXXXXXXXXXXX

XXXXXXXXXXXXXXX

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

17. Attorneys’ Fees. If any Party shall commence any action or proceeding
against another Party in order to enforce the provisions hereof, or to recover
damages as the result of the alleged breach of any of the provisions hereof, the
prevailing Party therein shall be entitled to seek to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorneys’ fees.

 

[Signature page follows]

 

 7 

 

 

IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their
signatures as stated below:

 

POLARITYTE, INC.

 

And its subsidiary, PolarityTE MD, Inc.

 

By: /s/ David Seaburg   Name: David Seaburg, President  

 

Date: March 31, 2020

 

EMPLOYEE

 

/s/ Paul Mann   Paul E. Mann  

 

Date: March 31, 2020  

 

 8 

 

 

Excluded Exhibits: The following documents included under Exhibit A of the
Agreement have been excluded from this document as filed with the Securities and
Exchange Commission:

 

  ● Proprietary Information, Invention Assignment, and Restrictive Covenant
Agreement dated June 16, 2018, and         ● Intellectual Property Rights
Ownership Clarification and Assignment Agreement dated August 26, 2019.

 

 

 